Case: 17-10622      Date Filed: 03/16/2018      Page: 1 of 4


                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-10622
                              ________________________

                         D.C. Docket No. 1:14-cv-03432-WSD


JAMIE LEE ANDREWS,
as surviving spouse, and as administrator of the estate,
of Micah Lee Andrews,

                                                                        Plaintiff-Appellant,

                                           versus

AUTOLIV JAPAN, LTD.,


                                                                      Defendant-Appellee.

                               _______________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                            _______________________

                                     (March 16, 2018)

Before WILSON and DUBINA, Circuit Judges, and GOLDBERG, * Judge.

PER CURIAM:
       *
         The Honorable Richard W. Goldberg, Judge for the United States Court of International
Trade, sitting by designation.
               Case: 17-10622     Date Filed: 03/16/2018    Page: 2 of 4


      Plaintiff Jamie Lee Andrews appeals from the district court’s entry of

summary judgment in favor of Defendant Autoliv Japan, Ltd. (“Autoliv”). We

review de novo the district court’s grant of summary judgment. Williams v. Mast

Biosurgery USA, Inc., 644 F.3d 1312, 1318 (11th Cir. 2011).

      Under Georgia law, “[t]he manufacturer of any personal property sold as

new property directly or through a dealer or any other person shall be liable in

tort . . . [for personal injury resulting] because the property when sold by the

manufacturer was [defective] and its condition when sold is the proximate cause of

the injury sustained.” Ga. Code. Ann. § 51-1-11(b)(1).

      Plaintiff challenges the district court’s ruling that Autoliv, a manufacturer,

cannot be held liable under § 51-1-11 unless it was “actively involved” in the

design of the allegedly defective product. In reaching its conclusion, the district

court relied on Davenport v. Cummins Alabama, Inc., 284 Ga. App. 666, 644

S.E.2d 503 (2007). However, the court in Davenport derived this proposition from

Georgia’s “product seller” provision, Ga. Code. Ann. §§ 51-1-11.1(a), (b), which

states that certain non-manufacturer entities, i.e. mere product sellers, are not liable

“as” manufacturers under § 51-1-11. See Davenport, 284 Ga. App. at 670–71, 644

S.E.2d at 507–08 (holding non-manufacturer Cummins Alabama was not liable “as

a manufacturer” because it was not actively involved in design or manufacturing);

see also Alltrade, Inc. v. McDonald, 213 Ga. App. 758, 758–60, 445 S.E.2d 856,


                                           2
               Case: 17-10622     Date Filed: 03/16/2018    Page: 3 of 4


857–58 (1994) (ruling Defendant Alltrade was a mere product seller because it

“did [not] make or assemble [the allegedly defective product] or any of the

component parts.”). The “product seller” provision expressly does not apply to

actual manufacturers such as Autoliv. § 51-1-11.1(a) (stating that the “definition

[of exempt product seller] does not include a manufacturer” that would also fit the

definition of product seller).

      Autoliv manufactured seatbelt components in the deceased’s Mazda and

Plaintiff alleges that those components were defective when sold. Consequently,

Autoliv can be held liable under § 51-1-11 if a component it manufactured was

defective “when sold by the manufacturer” and if the component’s “condition

when sold is the proximate cause of the injury sustained.” § 51-1-11(b)(1). That

said, even if Plaintiff were required to establish that Autoliv was “actively

involved” in the design of the seatbelt assembly in order to show that Autoliv can

be held liable under § 51-1-11, the record reflects a genuine issue of material fact

precluding summary judgment on this issue.

      We therefore reverse in part, affirm in part, and remand for proceedings in

accordance with this decision. Specifically, we reverse the district court’s

dismissal of Plaintiff’s § 51-1-11 claim, and, as a result, reverse the district court’s

dismissal of Plaintiff’s negligence and punitive damages claims. However, we

affirm the district court’s dismissal of Plaintiff’s failure to warn claim because it is


                                           3
              Case: 17-10622     Date Filed: 03/16/2018    Page: 4 of 4


not plausibly pled in her complaint. See Stillwell v. Allstate Ins. Co., 663 F.3d

1329, 1333 (11th Cir. 2011) (per curiam) (explaining the plausibility pleading

standard applied in federal court).

      AFFIRMED in Part, REVERSED in Part, and REMANDED.




                                          4